DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 3, 8, 13 and 18 are canceled. 
The Examiner notes that claims 1-2, 4-7, 9-12 and 14-17 are pending. 

Response to Arguments
Applicant's arguments filed 5/26/2021, with respect to the 35 USC § 112 of claims 1-2, 4-7, 9-12 and 14-17 have been fully considered and are persuasive therefore the rejections have been withdrawn.
Applicant's arguments filed 5/26/2021, with respect to the 35 USC § 103 of claims 1-2, 4-7, 9-12 and 14-17 have been fully considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant's remarks, the Examiner respectfully disagrees with the arguments against the Cella reference citing individual citations and submits that while the Applicant may disagree with the Examiner’s chosen citations, the Cella reference, in totality, covers all of the claimed limitations. Per the Applicant’s remarks and amendments, the Examiner has reconsidered the citations.
The Examiner notes that the claims appear to merely recite well-understood concepts of a system for data collection in an environment. Further, with respect to the current rejections and in the interest of compact prosecution, the Examiner recommends that the Applicant explicitly claim what is felt to be the novelty of the Instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-12 and 14-17 are rejected under 35 U.S.C. 102 as being anticipated by Cella et al (PGPub No US 2018/0284755, hereafter “Cella”).
Examiner’s Note – Claims 1 and 11 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited matter differs, the limitation has been recited above and rejected on its merit.

Regarding claims 1 and 11, Cella discloses 
a controller (Cella – p [0569], teaches a controller to configure resources of the data collection system); and 
one or more smart sensors coupled to the controller (Cella – p [0313], teaches data collection system uses smart MEMS sensors; p [0569], teaches a controller to configure resources of the data collection system to facilitate delivery of the ultrasonic data over one or more signal data lines from the sensor(s) at least to data collectors [smart sensors]), each smart sensor comprising:
one or more sensing devices, the one or more sensing devices comprising one or more data channels (Cella –p [0906], teaches a data collector for collection and monitoring of data collected through a plurality of input channels, such as data from sensors [sensing devices]; p [0013], “a multi-sensor acquisition device includes one or more channels”; p [0273], teaches the example of one channel for the single axis reference sensor and three more data channels for the tri-axial three channel sensor); 
a first memory (Cella – p [0537], teaches smart sensors may include data storage capabilities [memory]), the first memory configured to store configuration data and calibration data for the one or more data channels of the one or more sensing devices of the one or more smart sensors (Cella – p [0242], teaches storing calibration [calibration data] and other data related to data acquisition devices [which have channels as detailed above], including calibration coefficients, nameplate information such as serial numbers of individual components, firmware or software version numbers, maintenance history, and the calibration tables [all listed are examples of configuration data], requires a first memory), the configuration data and calibration data being provided by the one or more sensing devices of the one or more smart sensors (Cella – p 320 teaches the data collection system may take input [provided by input/senses device as detailed above] from an analytic system , which may operate on data from the data collection system and data from other input sources to provide analytic results, which in turn may be provided as a learning feedback input to the data collection system, such as to assist in configuration and operation of the data collection system; p [01522], teaches the expert system determines if improved parameters are available [provided by input/senses device as detailed above] to be used in re-calibration and/or added during operations of the expert system, including in response to updated information learned by the system, provided by a user or operator, provided by the machine learning algorithm, information from external data and/or from offset systems), wherein the configuration data and/or calibration data includes conditioning information for use by the microcontroller for converting outputs of the one or more data channels to a fixed bit format (Cella – p [0387]-[0389], teaches the streaming data collector [microcontroller] may be configured with one or more automatic processors, algorithms, and/or other data methodologies to match up information [convert to a fixed bit format] captured by the one or more legacy instruments [bit format to match] using filtering and other such functions [conditioning information]; p [0390], teaches sensors may provide compatible data to the legacy data collector via format conversion);
wherein the controller comprises a microprocessor and a second memory including computer program code (Cella – p [01614], teaches the controller is structured to functionally execute operations of related circuits, “executing” requires a processor and memory with code to be executed; p [2194], teaches the controller may be a microprocessor; p [0723], teaches the controller may include memory [second memory] and an evaluation circuit [microprocessor]”; the Examiner notes that the first and second memories may be on the same storage device);
wherein executing the computer program code by the microprocessor (Cella – p [0964]) causes the controller to: 
use the configuration data and calibration data for processing data from the one or more data channels of the one or more sensing devices (Cella – p [01522], teaches the expert system determines if improved parameters are available to be used in re-calibration [calibration data] and/or added during operations [processing data] of the expert system ; p [1275], teaches a system for data collection comprises a data circuit for analyzing [processing data] a plurality of sensor inputs [data channels of the one or more sensing devices as detailed above], a network communication interface, a network control circuit for sending and receiving information related to the sensor inputs to an external system and a data filter circuit configured to dynamically adjust what portion of the information is sent based on instructions received over the network communication interface [configuration data]. 
Regarding claims 2 and 12, Cella discloses all of the limitations on which this claim depends, further, Cella discloses the one or more smart sensors each comprise a sensor communication interface for communicating with the controller (Cella – p [0429], teaches smart sensors may take in analog signals and then process and digitize them, and then transmit them to one or more external monitoring system).
Regarding claims 4 and 14, Cella discloses all of the limitations on which this claim depends, further, Cella discloses the fixed bit format is a 24 bit format (Cella – p [0219], teaches 24 bit format).
Regarding claims 5 and 15, Cella discloses all of the limitations on which this claim depends, further, Cella discloses use the configuration and calibration data for processing data from the one or more data channels of the one or more sensing devices (Cella – p [0006], “The sensor data storage implementation circuit may be further structured to store calibration data for at least one of the plurality of input sensors, and wherein the data response circuit is further configured to calibrate the at least one of the plurality of input sensors [related to “data channels” as detailed in prior limitations] in response to the data quality parameter and the stored calibration data.”); and 
use the conditioning information to convert the data from the one or more data channels output to a fixed bit format (Cella – p [0387]-[0389], teaches the streaming data collector [microcontroller] may be configured with one or more automatic processors, algorithms, and/or other data methodologies to match up information [convert to a fixed bit format] captured by the one or more legacy instruments [bit format to match] using filtering and other such functions [conditioning information]; p [0390], sensors may provide compatible data to the legacy data collector via format conversion).
Regarding claims 6 and 16, Cella discloses all of the limitations on which this claim depends, further, Cella discloses the signal processor is an analog to digital converter (Cella – p [0226], “For each channel of input, after the signal is buffered (usually with the appropriate coupling: AC or DC) but before it is signal conditioned, the signal is fed directly into the microprocessor or low-cost A/D.”).
Regarding claims 7 and 17, Cella discloses all of the limitations on which this claim depends, further, Cella discloses use the configuration data and calibration data for processing data from the one or more data channels of the one or more sensing devices (Cella – p [0006], “The sensor data storage implementation circuit may be further structured to store calibration data for at least one of the plurality of input sensors, and wherein the data response circuit is further configured to calibrate the at least one of the plurality of input sensors in response to the data quality parameter and the stored calibration data.”); and 
use the conditioning information to convert the data the one or more data channels to a fixed bit format (Cella – p [0387]-[0389], teaches the streaming data collector [microcontroller] may be configured with one or more automatic processors, algorithms, and/or other data methodologies to match up information [convert to a fixed bit format] captured by the one or more legacy instruments [bit format to match] using filtering and other such functions [conditioning information]; p [0390], teaches sensors may provide compatible data to the legacy data collector via format conversion
Regarding claim 9, Cella discloses all of the limitations on which this claim depends, further, Cella discloses one or more self-configuring smart probes (Cella – p [0212], “Automated, intelligent configuration of the local data collection system”).
Regarding claim 10, Cella discloses all of the limitations on which this claim depends, further, Cella discloses a communication interface to one or more of a wide area or other network, a cloud service, and a building automation system (Cella – fig. 1, item 30; p [0320]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 




/LISA E PETERS/Primary Examiner, Art Unit 2862